REINHARDT, Circuit Judge,
dissenting.
I dissent. California’s duty to defend coverage is far broader than my colleagues in the majority appear to recognize. All that is necessary is that the facts could support a claim; a specific covered remedy need not be pled. See Montrose Chemical Co. v. Super. Ct., 6 Cal.4th 287, 296, 24 Cal.Rptr.2d 467, 861 P.2d 1153 (1993). Moreover, Brown’s receipt of the property from her brother is not asserted to be intentional and, under California law, may constitute an occurrence. See St. Paul Fire & Marine Ins. Co. v. Super. Ct., 161 Cal.App.3d 1199, 1202-03, 208 Cal.Rptr. 5 (1984).